       Case 1:18-cv-02386-SHR Document 53 Filed 03/31/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
IRIS CHAMBERS and LAMAR              :    Civil No. 1:18-cv-2386
DeSHIELDS,                           :
                                     :
           Plaintiffs,               :
                                     :
           v.                        :
                                     :
YORK COUNTY PRISON,                  :
                                     :
           Defendant.                :    Judge Sylvia H. Rambo

                                ORDER
     In accordance with the accompanying memorandum, IT IS HEREBY

ORDERED that Defendant’s Motion for Summary Judgment (Doc. 36) is

DENIED.



                                    _s/Sylvia H. Rambo
                                    SYLVIA H. RAMBO
                                    United States District Judge

Dated: March 31, 2021
